Citation Nr: 1721724	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-15 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for lower back trauma.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial rating in excess of 20 percent for service-connected right knee instability.

4.  Entitlement to an initial rating in excess of 10 percent prior to June 8, 2012, and a rating in excess of 20 percent beginning June 8, 2012, for service-connected left knee instability.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1982 to July 1983.  He also served in the Puerto Rico Army National Guard, with active duty for training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) during various periods from April 1982 to April 1991. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (left knee and low back); and in June 2012 (right knee) and February 2015 (GERD) by the VA RO in San Juan, Puerto Rico.  Jurisdiction over this case is with the VA RO in San Juan, Puerto Rico.     

The November 2010 rating decision granted service connection for osteochondritis dissecans of the left knee, status-post arthroscopic debridement with degenerative joint disease, and assigned an initial disability rating of 10 percent, effective February 9, 2010.  The June 2012 rating decision granted service connection for right knee degenerative joint disease as secondary to service-connected left knee disability.  During the pendency of these appeals, a May 2013 rating decision recharacterized the left and right knee disabilities and assigned higher ratings as follows:  20 percent for right knee instability, effective March 16, 2012; and 20 percent for left knee instability, effective June 8, 2012.  Those increases do not represent complete grants of the benefits sought on appeal.  However, the Board has limited its consideration accordingly.  


The issues of entitlement to higher ratings for left knee instability, right knee instability, and GERD are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current lumbar spine disability, diagnosed as degenerative disc disease of the lumbar spine with intervertebral disc syndrome, that is etiologically related to his active service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine with intervertebral disc syndrome was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that he has a current low back disability that is related to an injury incurred on May 29, 1984, during a period of ACDUTRA.  

As an initial matter, the record contains competent evidence of a current low back disability.  VA medical center (VAMC) treatment records include the results of a lumbosacral magnetic resonance imaging scan (MRI) in 2011.  The MRI showed degenerative changes with spondylosis and hypertrophic changes of the facet joints with disc desiccation at L2-3 and L5-S1.  Disc bulges were noted at L2-3, L3-4, L4-5, and L5-S1.  The Veteran was diagnosed with multilevel degenerative disc disease.  In addition, a diagnosis of lumbar spine degenerative disc disease with intervertebral disc syndrome was confirmed by an April 2013 report of VA examination and a March 2014 private medical opinion.  Thus, a current disability of the low back is shown.

The record reflects that the Veteran suffered an injury to his low back during a period of ACDUTRA.  Personnel records show that he was on ACDUTRA from May 19, 1984, to June 2, 1984.  Review of the record reflects that the RO was unable to obtain the Veteran's service treatment records from the Puerto Rico Army National Guard.  However, the Veteran submitted a sworn statement regarding his injury, which was prepared and attested to on May 29, 1984, the day of the injury.   On that day, the Veteran reported that he injured his low back while loading a truck with field equipment.  He stepped onto toolboxes in order to get items that were out of his reach, and he fell off and hit his back on the toolboxes.  He reported being referred to the military hospital on base for medical treatment for the trauma to his low back.  The statement was signed by the Veteran, two witnesses, and a sergeant.  

The probative evidence of record also demonstrates that the Veteran's low back disability is related to service.  In March 2014, the Veteran submitted a private medical opinion from a chiropractor, Dr. M. B.  After reviewing the Veteran's service and post-service medical records, Dr. M. B. opined that the Veteran's current degenerative disc disease is as likely as not the result of the May 1984 injury to his low back.  Dr. M. B. explained that the Veteran's lumbar discs were as likely as not injured in conjunction with the reported soft tissue injury and identified the Veteran's age and the mechanism of injury as factors contributing to that likelihood.  According to Dr. M. B., the Veteran's current diagnosis of degenerative disc disease with intervertebral disc syndrome provided a clear nexus to the Veteran's original trauma.  In reaching that conclusion, Dr. M. B. cited to medical literature as well as his clinical experience in treating musculoskeletal injuries of the lumbar spine.  

The Board finds that private medical opinion of Dr. M. B. is adequate and probative as to whether the Veteran's current low back disability is related to the back injury he incurred during ACDUTRA.  In this regard, Dr. M. B. thoroughly reviewed and discussed relevant medical evidence; considered the Veteran's contentions; and provided thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The record also includes the report of an April 2013 VA thoracolumbar spine examination.  The examiner opined that the Veteran's current diagnosis of degenerative disc disease with intervertebral disc syndrome was less likely than not incurred in or caused by the claimed in-service injury.  Although the examiner acknowledged the Veteran's low back injury in May 1984, the opinion is based on the absence of written evidence of low back complaints, diagnostic testing, or medical evaluation until 2011.  The examiner described the in-service injury as acute and transitory, opining that it resolved at that time, while the diagnosis of degenerative disc disease, made 27 years after the reported injury, was attributable to the normal progression of the aging process.  

In reaching that conclusion, the April 2013 VA examiner did not consider the Veteran's competent reports of continuous low back pain since the May 1984 injury.  Instead, the negative nexus opinion is based solely on the absence of documentation of low back problems after service.  The Veteran is considered competent to establish the presence of observable symptomatology and such lay testimony "may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  In addition, the mere absence of documented treatment since separation from service cannot be the sole basis for a negative nexus opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Thus, because the April 2013 VA opinion is based on the absence of documentation of treatment after service without consideration of the Veteran's lay statements, it lacks probative value.  

In sum, the Board finds that the Veteran sustained a back injury during ACDUTRA.  With regard to nexus, Dr. M. B. competently opined that the Veteran's current low back disability is related to the injury incurred during service.  As the April 2013 VA opinion is inadequate, the Board concludes that the private opinion of Dr. M. B. is the most probative evidence of record.  The Veteran has also competently and credibly reported that he first experienced back pain when he injured himself in service and that the pain has continued since that time.  

For those reasons, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for a back disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability, characterized as degenerative disc disease of the lumbar spine with intervertebral disc syndrome, is granted.


REMAND

The Board finds that additional development is required before the claims for higher ratings for the Veteran's left knee, right knee, and GERD are decided. 

The Veteran was provided a VA joints examination in November 2010 and a VA knee and lower leg conditions examination in June 2012.  VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  The Board has reviewed the November 2010 and June 2012 VA examination reports and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Therefore, further examination is necessary.

With regard to GERD, the Veteran was provided a VA esophageal conditions examination in February 2015.  He endorsed symptoms of pyrosis, reflux, regurgitation, and substernal pain, and reported taking daily medication, which provided "some relief" of symptoms.  However, there is no information as to the frequency or severity of the reported symptoms without consideration of the ameliorative effects of medication.  In addition, the examiner did not address whether the Veteran's symptoms are productive of considerable or severe impairment of health.  Without that information, the February 2015 VA examination is inadequate for rating.  Accordingly, the Veteran's claim for a higher initial rating for service-connected GERD must be remanded for a VA examination that fully addresses the relevant rating criteria.   

In addition, current VA treatment records and private treatment records should be identified and obtained prior to deciding the claims remaining on appeal.  A document submitted in November 2012 also reflects that the Veteran was deemed disabled by the Social Security Administration (SSA) in March 2011 due to chronic heart failure and bilateral knee osteoarthritis.  As the Veteran receives SSA benefits for his knee disabilities, records pertaining to these benefits may include medical evidence that would help substantiate the Veteran's claims on appeal. Therefore, attempts should be made to identify and obtain any SSA records before a decision is issued in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.   

2.  Identify and obtain any outstanding Social Security Administration records that are not already associated with the record.

3.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current nature and severity of the Veteran's service-connected left knee and right knee disabilities.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  
The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, the examiner should clearly explain why that is so.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, or incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.  The examiner should also report whether there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current nature and severity of the Veteran's service-connected GERD.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected GERD under the rating criteria, to include, if possible, determining the severity of the Veteran's condition in an unmedicated state.  The examiner should also comment on the extent of any impairment of health and the effect of GERD on the Veteran's occupational and daily activity functioning.  All findings should be reported in detail.

5.  Confirm that the VA examination reports comport with this Remand and undertake any other development found to be warranted.

6.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


